DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quake et al. (US 2002/0058332).  This rejection was applied in Paragraphs 5-9 of the Non-Final rejection mailed 01/24/22.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 04/22/22, with respect to the rejection(s) of claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Quake et al. (US 2002/0058332) have been fully considered but they are not persuasive.  The Examiner submits the following in rebuttal. 
The Examiner first notes that Applicant and the Examiner appear to agree that Quake teaches “a step of preparing a microreactor that forms a fin flow passage, and includes a wall surface having a hydrophilic property”.  See Paragraph 0216 of Quake; Paragraph 7 of the Non-Final action mailed 01/24/22; and page 2, lines 20-22 of Remarks.
Applicant then argued that Quake does not teach the step of “a hydrophilic liquid supply step of supplying the fine flow passage with only a hydrophilic liquid” in the Paragraphs from Quake cited by the Examiner on pages 3-4 of Remarks: 
“The Office Action further asserts that paragraph [0114] of Quake teaches supplying only the hydrophilic buffer fluid through the fine flow region before adding the hydrophobic oil and supplying only the oil through the fine flow region before adding the aqueous fluid, and that paragraph [0318] of Quake teaches that the fluid supplying steps may be performed in any order.
Applicant respectfully disagrees with the rejection. Paragraph [0114] of Quake recites “prior to sorting, a liquid that does not contain sample molecules, cells or virions can be introduced into a sample inlet region (such as an inlet well or channel) and directed through the droplet extrusion region, e.g., by capillary action, to hydrate and prepare the device for use” (emphasis added).
This paragraph does not recite that there is no oil in the channels. Further, paragraph [0113], which is immediately prior to the above paragraph, states that the sorting includes droplets of a solution (preferably an aqueous solution or buffer), containing a sample of molecules, cells or virions, are introduced through a droplet extrusion region into a stream of fluid (preferably a non-polar fluid such as decane or other oil) in the main channel. Further, paragraph [0114] also states that “the flow stream in the main channel is typically, but not necessarily continuous and may be stopped and started, reversed or changed in speed.” 
These passages indicate that the oil is continuously present in the main flow channel, and thus, when the hydrophilic liquid is introduced into the sample inlet region and droplet extrusion region to hydrate it, there is oil already present in the main flow channel. Thus, because the alleged fine flow passage is the droplet extrusion region 2205 of Quake, which as shown in Fig. 22 is in the main flow channel 2201, Quake does not disclose or suggest supplying the fine flow passage with only hydrophilic liquid.

The Examiner notes underlined passages were emphasized by Applicant in their Remarks.  The passages in bold italics have been highlighted by the Examiner to emphasize those selected passages. The Examiner disagrees with Applicant’s reading of Paragraphs 0113-0114 to indicate that oil is continuously in the fine feed channel or in the fine feed channel before the hydrophilic liquid.  The Examiner’s reading of these Paragraphs is as follows:  In general, the Examiner agrees that Paragraph 0113 does indeed teach the sorting process as stated by Applicant in Remarks. According to Paragraph 0113, particles are sorted dynamically when droplets of an aqueous solution are introduced into a stream of non-polar fluid in the main channel.  Therefore, the Examiner submits the sorting process includes introducing the aqueous solution with the sample into the stream of oil in the main channel (i.e. flowing the aqueous and oil streams in the channels). 
The Examiner then notes Paragraph 0114 later recites that “prior to sorting”, a liquid that does not contain samples can be directed through the droplet extrusion region.  Paragraphs 0114 further recites that a buffer can also be introduced  in a main inlet region that communicates directly with the main channel to purge the device (e.g. or “dead air”) and “prepare it for use”.  The Examiner submits the terms “prior to sorting” and “prepare it for use” are teachings that the Quake method teaches a hydrophilic supply step of supplying the fine flow passage with a hydrophilic liquid (solution or buffer from Paragraph 0114) BEFORE the step of providing the non-polar stream used in the sorting process.  The term “prior to sorting” would exclude all of the sorting steps – including the steps of providing the aqueous solution and non-polar streams – such that the hydrophilic liquid is supplied to the fine flow passage first without the hydrophobic fluid as required by the claim. In addition, the Examiner submits “preparing (the device) for use” by flowing the buffer would also occur before the sorting steps since sorting is a use of the device and flowing the buffer is “preparing the device for sorting”.   Therefore, Quake teaches “a hydrophilic liquid supply step of supplying the fine flow passage with only a hydrophilic liquid” as recited in the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        July 09, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798